      Case: 3:20-cv-00097-MPM-JMV Doc #: 9 Filed: 06/01/20 1 of 1 PageID #: 31




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION


CURTIS LEON REYNOLDS                                                               PLAINTIFF

VS.                                           CIVIL ACTION NO.: 3:20-CV-97-MPM-JMV

ANDREW M. SAUL, Commissioner of
Social Security                                                                  DEFENDANT


                                  ORDER GRANTING STAY

       THIS CAUSE having come on for hearing on the Defendant’s Unopposed Motion for

Stay and this Court, having considered the same and being fully advised in the premises

and noting that Plaintiff has no objection, is of the opinion that said Unopposed Motion for

Stay should be granted in part.

       IT IS, THEREFORE, ORDERED that this action is STAYED for 60 days or until

such time as the Defendant is able to file a copy of the certified transcript of the record,

whichever is earlier.

       This, the 1st day of June, 2020.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
